Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 10/11/2021. Claims 1-18 are pending in the application. Claims 1 and 17-18 have been amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael R. Nye (Reg. No. 62,126) on 11/1/2021.
Please amend independent claims 1 and 17-18, and add dependent claims 19-20 as follows:
1.	(Examiner Amendment) An access protection system for safeguarding an access point to a machine or installation located in a safety area, the access protection system comprising:
a sensor device including (i) an optical transmitter arranged on a first housing located at a first side of the access point and (ii) an optical receiver arranged on a second housing located at a second side of the access point and
an interlocking device including a base body and a blocking element arranged on the base body,
wherein:
the optical transmitter is configured to transmit a light pulse to the optical receiver, 
the sensor device is configured to generate a sensor signal based on reception of the light pulse by the optical receiver,
the sensor signal is used to control the machine or installation,
the blocking element is movable relative to the base body from a release position into a blocking position, 
the blocking element is configured to be located, while in the blocking position, in a beam path of the light pulse between the optical transmitter and the optical receiver in order to block the reception of the light pulse,
the interlocking device is lockable in the blocking position by a securing element,
one of the first housing and the second housing extends in a first direction and has a groove that extends in the first direction, and
the base body of the interlocking device is connected to the groove by a coupling element.


17.	(Examiner Amendment) An interlocking device for a sensor device configured to monitor an access point to a machine or installation arranged in a safety area, having an optical transmitter and an optical receiver configured to interact with one another by exchanging light pulses and being configured, based on the exchange, to generate a sensor signal, the interlocking device comprising:
a base body,
a blocking element arranged on the base body, and  
a coupling element,
wherein:
the blocking element is moveable relative to the base body from a release position into a blocking position,
the blocking element is arranged, while in the blocking position, in a beam path of the light pulses exchanged between the optical transmitter and the optical receiver, 
the blocking element is configured to, while in the blocking position, prevent the interaction of the optical transmitter and the optical receiver,
the interlocking device is lockable in the blocking position by a securing element,
at least one of the optical transmitter and the optical receiver is arranged in a bar-shaped housing having a groove that extends in a direction perpendicular to the beam path, and
the coupling element is configured to engage the groove to couple the base body of the interlocking device to the bar-shaped housing
18.	(Examiner Amendment) A method for safeguarding an access point to a machine or installation located in a safety area, the method comprising:
arranging an optical transmitter in a first housing located at a first side of the access point;
arranging an optical receiver in a second housing located at a second side of the access point, wherein one of the first housing and the second housing extends in a first direction and has a groove that extends in the first direction;
transmitting a light pulse from [[an ]]the optical transmitter to [[an ]]the optical receiver
generating a sensor signal based on reception of the light pulse by the optical receiver;
evaluating, by a controller, the sensor signal; 
controlling, by the controller, the machine or installation based on the evaluation of the sensor signal;
connecting a base body of an interlocking device to the groove using a coupling element
arranging a blocking element of the interlocking device in a release position in which the blocking element is arranged outside a beam path of the light pulse between the optical transmitter and the optical receiver;
moving the blocking element from the release position to a blocking position in which the blocking element is located in the beam path of the light pulse between the optical transmitter and the optical receiver to block the reception of the light pulse; and
locking, by a securing element, the blocking element in the blocking position.
19.	(New) The access protection system of claim 1 wherein the first housing and the second housing are spaced apart on opposite sides of the access point.
20.	(New) The access protection system of claim 1 wherein the first direction is perpendicular to the beam path of the light pulse.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, FAX: 571-270-8536. The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov